DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haug (U.S. Patent No. 6,648,055, previously cited).

Regarding Claim 1, Haug teaches a casting tool and method for producing a components, such as those within the automotive industry (Column 1, Lines 13-15; 54-58). Haug teaches the use of a die (i.e., a mold; Figure 1, Char. #1) comprising male portions (i.e., a fixed side; Figure 1, Char. #16), female portions (i.e., a movable side; Figure 1, Char. #17), and a plurality of spacers having support surfaces (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). Haug teaches the plurality of spacers comprising a first spacer and a second spacer (Figure 3). 
With respect to the feature of “an alignment surface extending from at least one end of the support surface at an alignment angle” the examiner points out that the support surfaces of Haug have an alignment surface (e.g., the exterior of the support surface) of which is at an angle (e.g., either 0° or 90° respective to orientation) of which is meant to facilitate alignment (column 8, lines 7-22). Thus, Haug teaches the aforementioned limitation. 
Continuing, Haug teaches heating the mold to a casting temperature (Column 10, Lines 31-32). Haug teaches placing a ceramic preform (i.e., an insert; Figures 1-7, Char. #5) on the plurality of spacers (Figure 3; Column 7, Lines 10-12). Haug teaches the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by a support surfaces of a first spacer and a second spacer (Figure 1, Figure 3; Column 7, Lines 8-16). 
With respect to the feature of “the alignment angle of the alignment surface of the first spacer facilitates the alignment of the ceramic preform in a second direction that is orthogonal to the first direction; and the alignment angle of the alignment surface of the second spacer facilitates the alignment of the ceramic preform in a third direction that is orthogonal to the first direction and is different from the second direction”, the examiner points out that the support surfaces of Haug have alignment surfaces (e.g., the exterior sides of a support surface) of which are at angles (e.g., either 0° or 90° respective to orientation) of which are meant to facilitate alignment in a first direction (e.g., vertically or at a 0° or 90° angle respective to orientation), a second direction that is orthogonal to (i.e., at a right angle to) the first direction (e.g., horizontally or at a 0° or 90° angle respective to the orientation of the first direction), and a third direction that is orthogonal to the first direction and is different from the second direction. The examiner has provided Figure 1 below to show how the plurality of spacers of Haug facilitates alignment in the X, Y, and Z directions (Figure 1, column 7, lines 8-16; Figure 3; Figure 6, column 8, lines 7-22). Thus, Haug teaches the aforementioned limitation. 

    PNG
    media_image1.png
    624
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    896
    894
    media_image2.png
    Greyscale

Figure 1 - Annotated Figures 3, and 6 of Haug (U.S. Patent No. 6,648,055).

Continuing, Haug teaches closing the mold to form a mold cavity between the mold surfaces of the male and females die portions (i.e., an impression; Figure 1, Char. #4). Haug teaches the ceramic preform being disposed within the mold cavity (Figure 1; Column 7, Lines 8-16). Haug teaches providing molten metal into the cavity (Column 5, Lines 25-39). Haug teaches pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming a component (Column 5, Lines 14-24). 
Regarding Claim 2, Haug teaches pressurizing the molten metal comprising isostatic pressurization of the mold cavity wherein the molten metal exerts substantially equal pressure on sides of the ceramic preform exposed to the molten metal (Column 2, Lines 60-67). 
Regarding Claim 11, Haug teaches the mold comprising at least three spacers (Figure 3). 
Regarding Claim 12, Haug teaches the at least three spacers being evenly spaced apart from each other within the mold cavity (Figure 3). 
Regarding Claim 13, Haug teaches the ceramic preform being centered around a spacer axis formed between the spacers and being supports substantially equally be each of the spacers prior to closing the mold (Figure 3, and Figure 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited).

Regarding Claim 3, and Claim 4, Haug is relied upon for the reasons given above in addressing claim 1. Furthermore, Haug teaches the ceramic preform comprises ceramic particles, reinforcing fibers (Column 4, Lines 32-58), and a high temperature binder (Column 9, Line 48); and the ceramic preform has a porosity ranging from about 30 percent to about 80 percent (Column 5, Lines 65-66). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 6, Claim 7, Claim 8, and Claim 9, Haug teaches the casting temperature (i.e., the temperature at which the mold is heated per claim 1) being 300°C (Converting to 572°F). Furthermore, Haug teaches casting pressures between 600 bar and 1200 bar (Converting to approximately 8702 psi to 17,405 psi) (Column 5, Lines 14-24). Haug specifically teaches an example in which the casting process (e.g., the time in which the casting die is closed) is between 10 seconds to 40 seconds (Column 10, Lines 21-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). 
Regarding Claim 28, Haug teaches the ceramic preform being a ring shape with an interior diameter that is aligned in a second direction by an alignment surface of a first spacer and in the third direction by the alignment surface of a second spacer (e.g., see Figure 1 above) (Figure 1, column 7, lines 8-16; Figure 3, Char. #5; Figure 6, column 8, lines 7-22). 
Regarding Claim 29, Haug teaches the ceramic preform (i.e., an insert; Figures 1-7, Char. #5) being a ring shape extending between an interior diameter and an outer diameter (e.g., a fixed side and a movable side; Figure 1, Char. #16 and #17). 
With respect to the feature of the support surface of the first spacer and the second spacer having a width that is at least as wide as a distance between the inner and outer diameters of the ceramic preform, the examiner asserts that the width of the support surfaces with respect to the distance between an inner and outer diameter of a ceramic preform is a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mold configuration was significant (See MPEP 2144.01(IV)(B)). 
Regarding Claim 31, Haug teaches a casting tool and method for producing a components, such as those within the automotive industry (Column 1, Lines 13-15; 54-58). Haug teaches the use of a die (i.e., a mold; Figure 1, Char. #1) comprising male portions (i.e., a fixed side; Figure 1, Char. #16), female portions (i.e., a movable side; Figure 1, Char. #17). Haug teaches a plurality of spacers having support surfaces and alignment angles extending from at least the ends of the support surfaces at alignment angles (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). 
The examiner points out that the support surfaces of Haug have an alignment surface (e.g., the exterior of the support surface) of which is at an angle (e.g., either 0° or 90° respective to orientation) of which is meant to facilitate alignment (column 8, lines 7-22). 
Continuing, Haug teaches heating the mold to a casting temperature (Column 10, Lines 31-32). Haug teaches placing a ring shaped ceramic preform (i.e., an insert; Figures 1-7, Char. #5) on the support surfaces of the spacers (Figure 3; Column 7, Lines 10-12). Haug teaches the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by a support surfaces of a first spacer and a second spacer (Figure 1, Figure 3; Column 7, Lines 8-16). 
With respect to the feature of “wherein the ring-shaped ceramic preform has an interior diameter that is aligned in a first direction by the alignment surfaces of the first pair of spacers, aligned in a second direction by the alignment surfaces of the second pair of spacers, and is spaced apart from the male and female die portions in a third direction by both the first and second pairs of spacers”, the examiner points out that the support surfaces of Haug have alignment surfaces (e.g., the exterior sides of a support surface) of which are at angles (e.g., either 0° or 90° respective to orientation) meant to facilitate alignment in a first direction (e.g., vertically or at a 0° or 90° angle respective to orientation), a second direction that is orthogonal to (i.e., at a right angle to) the first direction (e.g., horizontally or at a 0° or 90° angle respective to the orientation of the first direction), and a third direction that is different from the second direction. The examiner has provided Figure 2 below to show how the plurality of spacers of Haug facilitates alignment in the X, Y, and Z directions (Figure 1, column 7, lines 8-16; Figure 3; Figure 6, column 8, lines 7-22). Thus, Haug teaches the ring shaped ceramic preform, of which has an interior diameter being aligned in a first direction by the alignment surfaces of a first spacer, aligned in a second direction by the alignment surfaces of a second spacer, and is spaced apart from at least one of the male or female die portions in a third direction by both the first and second spacers as shown below within Figure 2. 

    PNG
    media_image3.png
    624
    417
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    624
    622
    media_image4.png
    Greyscale

Figure 2 - Annotated Figures 3, and 6 of Haug (U.S. Patent No. 6,648,055).

Continuing, Haug teaches closing the mold to form a mold cavity between the mold surfaces of the male and females die portions (i.e., an impression; Figure 1, Char. #4). Haug teaches the ceramic preform being disposed within the mold cavity (Figure 1; Column 7, Lines 8-16). Haug teaches providing molten metal into the cavity (Column 5, Lines 25-39). Haug teaches pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming a component (Column 5, Lines 14-24). 
However, Haug does not teach (a) the plurality of spacers being in pairs. Furthermore, (b) the spacers of Haug space apart the ring-shaped ceramic preform from only one of the die portions and not both the male and female die portions required by the claim. 
As to (a), the examiner points out that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.
As to (b), as shown within Figure 6 of Haug - the ceramic preform being spaced apart from only one die portion (e.g., die portion Char. No. 17). However, the examiner points out that this is simply a design choice that one skilled in the art would readily understand and appreciate is heavily dependent upon the desired final shape and orientation of the produced part as well as a choice that would naturally take into consideration the placement position of the ceramic preform within the die and the associated features that would arise based on that position within the die. The examiner may rely on, for example, official notice, common sense, design choice, and ordinary ingenuity. (Dann v. Johnson, 425 U.S. 219, 189 USPQ 257 (1976) and Leapfrog Enterprises, Inc. v Fisher-Price, Inc., F.3d, 82 USPQ2d 1687 (Fed. Cir. 2007)). 
Regarding Claim 32, with respect to the limitation of “the first pair of spacers are spaced apart radially from the second pair of spacers by 90 degrees so that the first direction is orthogonal to the second direction” - the examiner points out that the closest embodiment of Haug would be Figure 3 of which show a second pair of spacers being space apart radially by 120 degrees. However, the examiner further points out that Haug teaches: “Fixing elements are designed in such a way that the bending moments which act in the insert are minimized…this is achieved by the fact that the forces which act on the insert are compensated for by collinear forces by means of the fixing elements” (column 2, lines 13-16); and “It is possible to design additional fixing elements in such a way that they shield the flow of casting metal with respect to the insert. Together the fixing elements and the shielding elements prevent damage to the ceramic insert and thereby reduce the scrap rate in series production of reinforced light metal components” (column 2, lines 25-30). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal spacer amount and radial placement, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to optimize the amounts of spacers and the radial placement of the spacers by the reasoned expectation of reducing the scrap rate in series production of the component. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) as applied to claim 1, and further in view of Mancha-Molinar (Mancha-Molinar, H., et al. “Role of T7 Heat Treating on the Dimensional Stability of Automotive A319 Al Alloys.” SAE Technical Paper Series, 2004, previously cited). 

Regarding Claim 10, Haug is relied upon for the reasons given above in addressing Claim 1, however Haug does not teach a heat treatment process. 
Mancha-Molinar teaches a study into the role of heat treatments with respect to the dimensional stability within automotive aluminum alloys (Abstract). Mancha-Molinar teaches that Al alloys used within the automotive industry that are not properly heat treated are prone to undergo dimensional changes during service (Conclusions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug with the concepts of Mancha-Molinar with the motivation of producing a vehicle component which is not prone to dimensional changes during service. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) as applied to claim 1, and further in view of Hanna (U.S. 2012/0067537, previously cited). 

Regarding Claim 14, Haug is relied upon for the reasons given above in addressing claim 1. Furthermore, Haug teaches a female die portion being a bottom die portion having a bottom mold surface (Figure 1, Char. #17). 
However, Haug does not teach the spacers extending above the bottom die portion and being configured to space the preform apart from the bottom mold surface. 
Hanna teaches a method for making brake components by casting within a mold cavity (Paragraphs [0005] and [0006]). Hanna teaches inserting a ceramic preform (i.e., an insert, Figure 3, Char. #16), and supporting it within the mold cavity by way of one or more spacers (Figure 3, Char. #38) (Paragraph [0024]). Hanna teaches a female die portion being a bottom die portion having a bottom mold surface and spacers extending above the bottom die portion and configured to space a preform apart from a bottom mold surface (Figure 3, Paragraph [0024]). Hanna teaches this feature, in part, functions to hold or support the insert while maintaining a desirable special relationship. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug by incorporating the features of Hanna including spacers, with the motivation of producing a metal matrix composite vehicle component, of which requires the feature of inserting a ceramic preform, in such a way that the preform is spaced apart from at least one of the mold surfaces in a desirable manner. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) as applied to claim 1, and further in view of Haug (U.S. Patent No. 6,298,957, previously cited). 

Regarding Claim 15, Haug (‘055) is relied upon for the reasons given above in addressing claim 1. Haug teaches producing a metal matrix composite vehicle component (Claim 27 of Haug). However, Haug does not explicitly teaches the component comprising a metal matrix composite  portion and a metal portion that is substantially free from metal matrix composite material.
Haug (‘957) teaches a metal matrix composite vehicle component (Abstract). Haug teaches a metal matrix composite portion (e.g., a ceramic sacrificial body; Column 2, Line 66 through Column 3, Line 58) and a metal portion that is substantially free from metal matrix composite material (e.g., aluminum filling metal; Column 4, Lines 11-28). Furthermore, Haug teaches the aforementioned combination allows for the use range to extend to at least 800°C, significantly above the values for grey cast iron (Column 2, Lines 1-12). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug (‘055) with the concepts of Haug (‘957) with the motivation of producing a vehicle component, such as disk brakes, having a use range extending to 800°C.
Regarding Claim 16, Haug (‘957) teaches at least a portion the metal matrix composite portion being disposed at an exterior surface of the metal matrix composite vehicle component (Figure 3, Char. # 1).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) as applied to claim 1, and further in view of Callahan (U.S. Patent No. 5,752,564, previously cited). 

Regarding Claim 30, Haug is relied upon for the reasons given above in addressing claim 1. However, Haug does not teach at least one of the male or female die portions comprising draft angles that engage an outer diameter of a ceramic preform to facilitate alignment of the ceramic preform in a second direction. 
Callahan teaches a casting process comprising a two piece cope mold (abstract). Specifically, Callahan teaches with respect to the mold, the upper and lower surfaces being joined by angled or draft surfaces (402) that ease removal of the center core from the core box (column 19, lines 18-22). Callahan teaches that the draft surfaces (402) of the core and mating surfaces of the cope mold comprise positioning surfaces that lie in places intersecting the top and bottom [mold] surfaces, and serve to limit longitudinal movement of the center core (column 19, lines 33-40). Furthermore, Callahan teaches that the draft surfaces (402) may control lateral movement of the center core with respect to an adjacent mold portion (column 19, lines 43-45). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug with the concepts of Callahan by incorporating a draft angle that engages an outer diameter of a ceramic preform and facilitates alignment of the preform in a second direction with the motivation of aiding the alignment and discouraging movement of various mold components (such as a ceramic preform) before and during casting. 

Claims 1-4, 6-9, 11-13, 28-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) in view of Rao (U.S. 2011/0209842). 

Regarding Claim 1, Haug teaches a casting tool and method for producing a components, such as those within the automotive industry (Column 1, Lines 13-15; 54-58). Haug teaches the use of a die (i.e., a mold; Figure 1, Char. #1) comprising male portions (i.e., a fixed side; Figure 1, Char. #16), female portions (i.e., a movable side; Figure 1, Char. #17), and a plurality of spacers having support surfaces (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). Haug teaches the plurality of spacers comprising a first spacer and a second spacer (Figure 3). 
With respect to the feature of “an alignment surface extending from at least one end of the support surface at an alignment angle” the examiner points out that the support surfaces of Haug have an alignment surface (e.g., the exterior of the support surface) of which is at an angle (e.g., either 0° or 90° respective to orientation) of which is meant to facilitate alignment (column 8, lines 7-22). Thus, Haug teaches the aforementioned limitation. 
Continuing, Haug teaches heating the mold to a casting temperature (Column 10, Lines 31-32). Haug teaches placing a ceramic preform (i.e., an insert; Figures 1-7, Char. #5) on the plurality of spacers (Figure 3; Column 7, Lines 10-12). Haug teaches the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by a support surfaces of a first spacer and a second spacer (Figure 1, Figure 3; Column 7, Lines 8-16). Haug teaches closing the mold to form a mold cavity between the mold surfaces of the male and females die portions (i.e., an impression; Figure 1, Char. #4). Haug teaches the ceramic preform being disposed within the mold cavity (Figure 1; Column 7, Lines 8-16). Haug teaches providing molten metal into the cavity (Column 5, Lines 25-39). Haug teaches pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming a component (Column 5, Lines 14-24). 
With respect to the feature of “the alignment angle of the alignment surface of the first spacer facilitates the alignment of the ceramic preform in a second direction that is orthogonal to the first direction; and the alignment angle of the alignment surface of the second spacer facilitates the alignment of the ceramic preform in a third direction that is orthogonal to the first direction and is different from the second direction”, the examiner presents Rao as an alternative rejection to these limitations.
Rao teaches a system and method for enhancing chaplet fusion within casted parts. Rao teaches that, during casting, cores can be provided for determining voids, cavities, tunnels, etc., and that such cores may be heavy - thus support elements are used to hold the core inside the mold (paragraph [0006]). These support elements may be used to support the core from the bottom, or to anchor it from the top to prevent floating of the core when the casting is poured into the mold (paragraph [0006]). Rao teaches a large number of chaplets may be used to prevent cores from moving during assembly and pouring (paragraph [0006]). Furthermore, Rao teaches a configuration wherein a core if fixed along a vertical direction Z relative to the mold and teaches that to prevent movement in the other directions, more chaplets may be used to fixed the core relative to the lateral sides of the mold (paragraph [0022]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacers of Haug in such a way to ensure the alignment angle of the various spacers would facilitate alignment in all directions (i.e., X, Y, and Z directions of which are all orthogonal to one another) with the motivation of preventing movement of the ceramic preform  during assembly and casting. 
Regarding Claim 2, Haug teaches pressurizing the molten metal comprising isostatic pressurization of the mold cavity wherein the molten metal exerts substantially equal pressure on sides of the ceramic preform exposed to the molten metal (Column 2, Lines 60-67). 
Regarding Claim 3, and Claim 4, Haug is relied upon for the reasons given above in addressing claim 1. Furthermore, Haug teaches the ceramic preform comprises ceramic particles, reinforcing fibers (Column 4, Lines 32-58), and a high temperature binder (Column 9, Line 48); and the ceramic preform has a porosity ranging from about 30 percent to about 80 percent (Column 5, Lines 65-66). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 6, Claim 7, Claim 8, and Claim 9, Haug teaches the casting temperature (i.e., the temperature at which the mold is heated per claim 1) being 300°C (Converting to 572°F). Furthermore, Haug teaches casting pressures between 600 bar and 1200 bar (Converting to approximately 8702 psi to 17,405 psi) (Column 5, Lines 14-24). Haug specifically teaches an example in which the casting process (e.g., the time in which the casting die is closed) is between 10 seconds to 40 seconds (Column 10, Lines 21-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Regarding Claim 11, Haug teaches the mold comprising at least three spacers (Figure 3). 
Regarding Claim 12, Haug teaches the at least three spacers being evenly spaced apart from each other within the mold cavity (Figure 3). 
Regarding Claim 13, Haug teaches the ceramic preform being centered around a spacer axis formed between the spacers and being supports substantially equally be each of the spacers prior to closing the mold (Figure 3, and Figure 6). 
Regarding Claim 28, Haug teaches the ceramic preform being a ring shape with an interior diameter that is aligned in a second direction by an alignment surface of a first spacer and in the third direction by the alignment surface of a second spacer (e.g., see Figure 1 above) (Figure 1, column 7, lines 8-16; Figure 3, Char. #5; Figure 6, column 8, lines 7-22). 
Regarding Claim 29, Haug teaches the ceramic preform (i.e., an insert; Figures 1-7, Char. #5) being a ring shape extending between an interior diameter and an outer diameter (e.g., a fixed side and a movable side; Figure 1, Char. #16 and #17). 
With respect to the feature of the support surface of the first spacer and the second spacer having a width that is at least as wide as a distance between the inner and outer diameters of the ceramic preform, the examiner asserts that the width of the support surfaces with respect to the distance between an inner and outer diameter of a ceramic preform is a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed mold configuration was significant (See MPEP 2144.01(IV)(B)). 
Regarding Claim 31, Haug teaches a casting tool and method for producing a components, such as those within the automotive industry (Column 1, Lines 13-15; 54-58). Haug teaches the use of a die (i.e., a mold; Figure 1, Char. #1) comprising male portions (i.e., a fixed side; Figure 1, Char. #16), female portions (i.e., a movable side; Figure 1, Char. #17). Haug teaches a plurality of spacers having support surfaces and alignment angles extending from at least the ends of the support surfaces at alignment angles (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). 
The examiner points out that the support surfaces of Haug have an alignment surface (e.g., the exterior of the support surface) of which is at an angle (e.g., either 0° or 90° respective to orientation) of which is meant to facilitate alignment (column 8, lines 7-22). 
Continuing, Haug teaches heating the mold to a casting temperature (Column 10, Lines 31-32). Haug teaches placing a ring shaped ceramic preform (i.e., an insert; Figures 1-7, Char. #5) on the support surfaces of the spacers (Figure 3; Column 7, Lines 10-12). Haug teaches the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by a support surfaces of a first spacer and a second spacer (Figure 1, Figure 3, Figure 6; Column 7, Lines 8-16). Haug teaches closing the mold to form a mold cavity between the mold surfaces of the male and females die portions (i.e., an impression; Figure 1, Char. #4). Haug teaches the ceramic preform being disposed within the mold cavity (Figure 1; Column 7, Lines 8-16). Haug teaches providing molten metal into the cavity (Column 5, Lines 25-39). Haug teaches pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming a component (Column 5, Lines 14-24). 
However, Haug does not teach (a) the plurality of spacers being in pairs. Furthermore, (b) the spacers of Haug space apart the ring-shaped ceramic preform from only one of the die portions and not both the male and female die portions required by the claim. 
As to (a), the examiner points out that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI.
As to (b), Rao teaches a system and method for enhancing chaplet fusion within casted parts. Rao teaches that, during casting, cores can be provided for determining voids, cavities, tunnels, etc., and that such cores may be heavy - thus support elements are used to hold the core inside the mold (paragraph [0006]). These support elements may be used to support the core from the bottom, or to anchor it from the top to prevent floating of the core when the casting is poured into the mold (paragraph [0006]). Rao teaches a large number of chaplets may be used to prevent cores from moving during assembly and pouring (paragraph [0006]). Furthermore, Rao teaches a configuration wherein a core if fixed along a vertical direction Z relative to the mold and teaches that to prevent movement in the other directions, more chaplets may be used to fixed the core relative to the lateral sides of the mold (paragraph [0022]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacers of Haug in such a way to ensure the alignment angle of the various spacers would facilitate alignment in all directions (i.e., X, Y, and Z directions of which are all orthogonal to one another) with the motivation of preventing movement of the ceramic preform  during assembly and casting. 
Regarding Claim 32, with respect to the limitation of “the first pair of spacers are spaced apart radially from the second pair of spacers by 90 degrees so that the first direction is orthogonal to the second direction” - the examiner points out that the closest embodiment of Haug would be Figure 3 of which show a second pair of spacers being space apart radially by 120 degrees. However, the examiner further points out that Haug teaches: “Fixing elements are designed in such a way that the bending moments which act in the insert are minimized…this is achieved by the fact that the forces which act on the insert are compensated for by collinear forces by means of the fixing elements” (column 2, lines 13-16); and “It is possible to design additional fixing elements in such a way that they shield the flow of casting metal with respect to the insert. Together the fixing elements and the shielding elements prevent damage to the ceramic insert and thereby reduce the scrap rate in series production of reinforced light metal components” (column 2, lines 25-30). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal spacer amount and radial placement, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to optimize the amounts of spacers and the radial placement of the spacers by the reasoned expectation of reducing the scrap rate in series production of the component. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) in view of Rao (U.S. 2011/0209842) as applied to claim 1, and further in view of Mancha-Molinar (Mancha-Molinar, H., et al. “Role of T7 Heat Treating on the Dimensional Stability of Automotive A319 Al Alloys.” SAE Technical Paper Series, 2004, previously cited). 

Regarding Claim 10, Haug in view of Rao are relied upon for the reasons given above in addressing Claim 1, however Haug nor Rao teach a heat treatment process. 
Mancha-Molinar teaches a study into the role of heat treatments with respect to the dimensional stability within automotive aluminum alloys (Abstract). Mancha-Molinar teaches that Al alloys used within the automotive industry that are not properly heat treated are prone to undergo dimensional changes during service (Conclusions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug in view of Rao with the concepts of Mancha-Molinar with the motivation of producing a vehicle component which is not prone to dimensional changes during service. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) in view of Rao (U.S. 2011/0209842) as applied to claim 1, and further in view of Hanna (U.S. 2012/0067537, previously cited). 

Regarding Claim 14, Haug in view of Rao are relied upon for the reasons given above in addressing claim 1. Furthermore, Haug teaches a female die portion being a bottom die portion having a bottom mold surface (Figure 1, Char. #17). 
However, Haug nor Rao teach the spacers extending above the bottom die portion and being configured to space a preform apart from the bottom mold surface. 
Hanna teaches a method for making brake components by casting within a mold cavity (Paragraphs [0005] and [0006]). Hanna teaches inserting a ceramic preform (i.e., an insert, Figure 3, Char. #16), and supporting it within the mold cavity by way of one or more spacers (Figure 3, Char. #38) (Paragraph [0024]). Hanna teaches a female die portion being a bottom die portion having a bottom mold surface and spacers extending above the bottom die portion and configured to space a preform apart from a bottom mold surface (Figure 3, Paragraph [0024]). Hanna teaches this feature, in part, functions to hold or support the insert while maintaining a desirable special relationship. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug in view of Rao by incorporating the features of Hanna including spacers, with the motivation of producing a metal matrix composite vehicle component, of which requires the feature of inserting a ceramic preform, in such a way that the preform is spaced apart from at least one of the mold surfaces in a desirable manner. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) in view of Rao (U.S. 2011/0209842) as applied to claim 1, and further in view of Haug (U.S. Patent No. 6,298,957, previously cited). 

Regarding Claim 15, Haug (‘055) in view of Rao are relied upon for the reasons given above in addressing claim 1. Haug teaches producing a metal matrix composite vehicle component (Claim 27 of Haug). However, Haug nor Rao explicitly teach the component comprising a metal matrix composite  portion and a metal portion that is substantially free from metal matrix composite material.
Haug (‘957) teaches a metal matrix composite vehicle component (Abstract). Haug teaches a metal matrix composite portion (e.g., a ceramic sacrificial body; Column 2, Line 66 through Column 3, Line 58) and a metal portion that is substantially free from metal matrix composite material (e.g., aluminum filling metal; Column 4, Lines 11-28). Furthermore, Haug teaches the aforementioned combination allows for the use range to extend to at least 800°C, significantly above the values for grey cast iron (Column 2, Lines 1-12). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug (‘055) in view of Rao with the concepts of Haug (‘957) with the motivation of producing a vehicle component, such as disk brakes, having a use range extending to 800°C.
Regarding Claim 16, Haug (‘957) teaches at least a portion the metal matrix composite portion being disposed at an exterior surface of the metal matrix composite vehicle component (Figure 3, Char. # 1).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Haug (U.S. Patent No. 6,648,055, previously cited) in view of Rao (U.S. 2011/0209842) as applied to claim 1, and further in view of Callahan (U.S. Patent No. 5,752,564, previously cited). 

Regarding Claim 30, Haug in view of Rao are relied upon for the reasons given above in addressing claim 1. However, Haug nor Rao teach at least one of the male or female die portions comprising draft angles that engage an outer diameter of a ceramic preform to facilitate alignment of the ceramic preform in a second direction. 
Callahan teaches a casting process comprising a two piece cope mold (abstract). Specifically, Callahan teaches with respect to the mold, the upper and lower surfaces being joined by angled or draft surfaces (402) that ease removal of the center core from the core box (column 19, lines 18-22). Callahan teaches that the draft surfaces (402) of the core and mating surfaces of the cope mold comprise positioning surfaces that lie in places intersecting the top and bottom [mold] surfaces, and serve to limit longitudinal movement of the center core (column 19, lines 33-40). Furthermore, Callahan teaches that the draft surfaces (402) may control lateral movement of the center core with respect to an adjacent mold portion (column 19, lines 43-45). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haug in view of Rao with the concepts of Callahan by incorporating a draft angle that engages an outer diameter of a ceramic preform and facilitates alignment of the preform in a second direction with the motivation of aiding the alignment and discouraging movement of various mold components (such as a ceramic preform) before and during casting. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 2, and 5 under 35 U.S.C. § 102(a)(1) over Haug (U.S. Patent No. 6,648,055) have been fully considered but are not persuasive.
Applicant argues that the pins of Haug are not capable of supporting a preform away from the walls of the mold in a first direction while also aligning a preform in two different directions that are both orthogonal to the first direction. 
The examiner respectfully disagrees and points out the following to applicant. As recited within the rejection, the pins of Haug are considered to read upon the limitation of a plurality of spacers having support surfaces (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). The spacers of Haug are used to definitively fix an insert within a die (column 2, lines 47-48), and repeatedly describes how inserts are fixed by the spacers (column 7, line 11; column 7, line 29; column 8, line 9). Thus, at the very least from these cited areas there is no doubt that these spacers can support preformed insert in at least two direction that are orthogonal to one another as shown below within Figure 3. The fixing pins 7,9 are supporting the insert (Char. No. 5) in an X and Y-direction. Moving on to the third direction that is orthogonal to the first direction and different from the second direction, e.g., the Z-direction, this is considered to be the pertinent direction with respect to the applicant arguments as this direction would be the direction that applicant is alleging the supports of Haug are not capable of supporting a preform in. The examiner however points to Figure 6 (Also shown below), of which shows the preformed insert being supported in the (examiner defined) Z-direction, along with the X, and Y direction. 

    PNG
    media_image3.png
    624
    417
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    624
    622
    media_image4.png
    Greyscale

Figure 3 - Annotated Figures 3, and 6 of Haug (U.S. Patent No. 6,648,055).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735